SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 10, 2014 INTERFACE, INC. (Exact name of Registrant as Specified in its Charter) Georgia 001-33994 58-1451243 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(770) 437-6800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.04TRIGGERING EVENTS THAT ACCELERATE OR INCREASE A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT. On October 10, 2014, the Company elected to redeem $27.5 million in aggregate principal amount outstanding of its 7 5/8% Senior Notes due 2018 at a price equal to 103% of the principal amount of the notes redeemed, plus accrued interest to the redemption date.The redemption date will be November 26, 2014, and an aggregate of approximately $29.3 million, which includes interest that will accrue by the redemption date, will be required to redeem these notes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERFACE, INC. By: /s/ Patrick C. Lynch Patrick C. Lynch Senior Vice President Date: October 16, 2014
